Citation Nr: 1443177	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-22 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for fracture of the right lateral malleolus.

2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to May 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a noncompensable evaluation for the Veteran's service-connected right ankle disability.  In an April 2010 rating action, the RO increased this evaluation to 10 percent disabling.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran was afforded a Travel Board hearing in August 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

At his hearing, he submitted evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance.  Nevertheless, on record at the Board hearing, he waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2013).

A review of the record reveals evidence of unemployability and interference with employment, including as due to the service connected right ankle disability on appeal.  A claim for TDIU is considered part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  The record raises a question of whether the Veteran is unemployable due to service-connected disability, and as such, TDIU is properly before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to the an August 2013 determination that denied entitlement to service connection for depressive disorder claimed as posttraumatic stress disorder (PTSD), and action on this claim is pending at the RO.  A July 2014 statement from the Veteran indicates that he has requested a hearing before a Decision Review Officer.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlicon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the notice of disagreement is pending at the RO, Manlicon is not applicable in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to address the severity of his right ankle disability in January 2009.  At his August 2014 Board hearing, he testified that his condition had worsened in severity and pain since that examination.  He and his representative requested a new VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's assertions indicate possible worsening of the service-connected disability, he should be afforded a new VA examination to address the severity of his right ankle disability.

The Veteran has indicated that he receives regular VA treatment at the Lecanto, Florida Community Based Outpatient Clinic (CBOC) and the Gainesville, Florida VA Medical Center (VAMC).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, upon remand, the AOJ should attempt to obtain any outstanding records from the Lecanto CBOC and Gainesville VAMC.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any outstanding records from the Lecanto CBOC and Gainesville VAMC.

If after continued efforts to obtain Federal records the AOJ concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Provide the Veteran with notice concerning how to substantiate a claim for TDIU and request that he complete a TDIU claim form.  Then, undertake any development that is warranted with respect to TDIU. 

3.  After the development directed above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right ankle disability.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail. The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the Veteran's right ankle and his current range of motion, as well as identify any objective evidence of pain.  Any other abnormalities, including ankylosis, resulting from the service-connected ankle disability should be discussed.

The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also assess whether the Veteran has any additional functional impairment due to pain on use or on flare-ups, if feasible.  If this is not feasible, the examiner should explain why.

The examiner is asked to opine as to whether any functional impairment demonstrated is analogous to ankylosis of the joint.  

The examiner should also address the functional impairment resulting from the right ankle disability that may affect his ability to function and perform tasks in a work setting.

All opinions must be accompanied by an explanation of the underlying reasons for the conclusion.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  An appropriate examiner should also provide information concerning the functional impairment resulting from the service-connected hearing loss and tinnitus that may affect his ability to function and perform tasks in a work setting.

5.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

